In dissenting from the majority opinion of the court, I feel it is necessary to state briefly my reason for doing so. As shown by the majority opinion, the defendant was convicted of the crime of assault with intent to kill, and his punishment fixed at imprisonment in the state penitentiary for a term of three years.
The court of its own motion gave instruction No. 11, which is as follows:
"You are instructed if the defendant willingly engaged the prosecuting witness, J.M. Lanford, in a fist fight and provoked the difficulty and during the fight drew a loaded pistol for the purpose of protecting himself against the assaults of the witness Lanford, then under no circumstances would he be justified, even though the prosecuting witness may have during the course of the combat assaulted *Page 403 
the defendant, because a person cannot unlawfully provoke a difficulty when armed with a deadly weapon believing that such difficulty may end favorably and commit an assault with intent to kill upon his adversary during the progress of the fight, and then plead self-defense."
It will be seen from the instruction given that the court did not tell the jury, if it believed from the evidence beyond a reasonable doubt the defendant willingly engaged in a fist fight with the prosecuting witness and provoked the difficulty, and then during the fight drew a loaded pistol for the purpose of protecting himself, then under such circumstances the defendant would not be justified in pleading self-defense. On the contrary, the court told the jury, if it believed the defendant willingly engaged the prosecuting witness in a fist fight and provoked the difficulty, under no circumstances would he be justified, even though the prosecuting witness had, during the course of the combat, assaulted the defendant.
I contend there are circumstances which may arise in a difficulty where the defendant provoking the difficulty would be entitled to plead self-defense. I cannot agree with the majority opinion that the instruction herein quoted did not prejudice the rights of the defendant, and I insist the court should have instructed the jury that, if it believed beyond a reasonable doubt that the defendant was the aggressor and brought on the difficulty and entered into a fist fight, and during the fight drew a loaded pistol, he would not be entitled to plead self-defense, unless they further find the defendant in good faith abandoned the contest and did by word or act make the fact known to his adversary, then, if the adversary continued the combat, such adversary would be the aggressor, and therefore the original aggressor would have the right of self-defense. Turnbull v. State, 8 Okla. Crim. 459, 128 P. 743 *Page 404 
; Moutry v. State, 9 Okla. Crim. 623, 132 P. 915; Fanning v. State, 27 Okla. Crim. 27, 224 P. 359.
In Larry v. State, 10 Okla. Crim. 340, 136 P. 596, in the second paragraph of the syllabus, this court said:
"While the killing is done in mutual combat, entered into willingly, and in the knowledge of its liability to cause death to one or the other of the combatants, the defendant cannot justify * * * that it was committed in self-defense, and it will be manslaughter at least unless the defendant can prove that before the fatal shot was fired he had refused any further combat and had retreated as far as he could with safety, and that he killed his adversary of necessity to save his own life or his person from great bodily harm."
I cannot concede that instruction No. 11, complained of by the defendant when taken in connection with the general instructions given by the court, was the proper instruction as applied to the facts in this case, or as a general instruction upon the question of the defendant's right to invoke the plea of self-defense. As disclosed by the record there is a controversy as to what took place between the prosecuting witness and the defendant; the testimony of the defendant tending to show that after he and the defendant had struck some blows they were separated, and the prosecuting witness made an effort to draw something from his pocket, the defendant then drew his gun to prevent himself from receiving great bodily harm or his life being taken.
There was a conflict in the testimony, and I contend that instruction No. 11, given by the court, did not correctly state the law as to the right of the defendant to avail himself of the plea of self-defense, and was so strongly worded by the court as to deprive the defendant of that fair and impartial trial guaranteed by the Constitution *Page 405 
and laws of the state of Oklahoma, and the Constitution of the United States.
I contend instruction No. 11, complained of by the defendant, in this case, did not correctly state the law applicable to the facts in this case and was calculated to mislead the jury, and was such an error as to entitle this defendant to a reversal.